


Exhibit 10.1

 

CNS, INC.

 

1989 EMPLOYEE STOCK PURCHASE PLAN

 

As Amended Effective July 1, 1999 and July 1, 2006

 

1.

Establishment of Plan.   CNS, Inc. (hereinafter referred to as the “Company”)
proposes to grant to certain employees of the Company the opportunity to
purchase common stock of the Company. Such common stock shall be purchased
pursuant to the plan herein set forth, which shall be known as the “CNS 1989
EMPLOYEE STOCK PURCHASE PLAN” (hereinafter referred to as the “Plan”). The
Company intends that the Plan shall qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner consistent with the requirements of said Section 423 and
the regulations thereunder.

 

2.

Purpose.   The Plan is intended to encourage stock ownership by all employees of
the Company, and as an incentive to them to remain in employment, improve
operations, increase profits, and contribute more significantly to the Company’s
success.

 

3.

Administration.   The Plan shall be administered by the Compensation Committee
of the Board of Directors (hereinafter referred to as the “Committee”) or in the
absence of such Committee, a committee designated by the Board of Directors of
the Company (hereinafter referred to as the “Board of Directors”). The Board of
Directors shall fill all vacancies in the Committee and may remove any member of
the Committee at any time, with or without cause. The Committee shall select its
own chairman and hold its meetings at such times and places as it may determine.
All determinations of the Committee shall be made by a majority of its members.
Any decision that is made in writing and signed by a majority of the members of
the Committee shall be effective as fully as though made by a majority vote at a
meeting duly called and held. The determinations of the Committee shall be made
in accordance with its judgment as to the best interests of the Company, its
employees and its shareholders and in accordance with the purposes of the Plan;
provided, however, that the provisions of the Plan shall be construed in a
manner consistent with the requirements of Section 423 of the Internal Revenue
Code, as amended. Such determination shall be binding upon the Company and the
participants in the Plan unless otherwise determined by the Board of Directors.
The Company shall pay all expenses of administering the Plan. No member of the
Board of Directors or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
under it.

 

4.

Duration and Phases of the Plan.

 

 

a)

The Plan was originally effective and commenced on July 1, 1989; effective as of
July 1, 1999 the Plan is extended and will thereafter terminate July 1, 2009,
except that any phase commenced prior to such termination shall, if necessary,
be allowed to continue beyond such termination until completion. Notwithstanding
the foregoing, this Plan shall be considered of no force or effect and any
options granted shall be considered null and void unless the holders of a
majority of all of the issued and outstanding shares of the common stock of the
Company approve the Plan within twelve (12) months before or after the date of
its adoption by the board of Directors.

 

 

b)

The Plan shall be carried out in one or more phases, each phase being for a
period of six months. No phase shall run concurrently, but a phase may commence
immediately after the termination of the preceding phase. The existence and date
of commencement of a phase (the “Commencement Date”) shall be determined by the
Committee, provided that the commencement of the first phase shall be within
twelve (12) months before or after the date of approval of the Plan by the
shareholders of the Company. In the event all of the stock reserved for grant of
options hereunder is issued pursuant to the terms hereof prior to the
commencement of one or more phases scheduled by the Committee or the number of
shares remaining is so small, in the opinion of the Committee, as to render
administration of any succeeding phase impracticable, such phase or phases shall
be cancelled. Phases shall be numbered successively Phase 1, Phase 2, Phase 3,
etc.

 

5.

Eligibility.   All Employees who are employed by the Company on the Commencement
Date of a phase shall be eligible to participate in such phase. For purposes of
this Plan, effective July 1, 2006, “Employee” shall mean any employee, including
an officer, of the Company who as of the Commencement Date of a phase is
customarily employed by the Company for more than twenty (20) hours per week and
more than five (5) months per year.

 


--------------------------------------------------------------------------------


6.

Participation.   Participation in the Plan is voluntary. An eligible Employee
may elect to participate in any phase of the Plan, and thereby become a
“Participant” in the Plan, by completing the Plan payroll deduction form
provided by the Company and delivering it to the Company or its designated
representative prior to the Commencement Date or that phase. Payroll deductions
for a Participant shall commence on the first payday after the Commencement Date
of the phase and shall terminate on the last payday immediately prior to or
coinciding with the termination date of that phase unless sooner terminated by
the Participant as provided in Paragraph 9 hereof.

 

7.

Payroll Deductions.

 

 

a)

Upon enrollment, a Participant shall elect to make contributions to the Plan by
payroll deductions (in amounts calculated to be as uniform as practicable
throughout the period of the phase), in the aggregate amount not in excess of
10% of such Participant’s Base Pay for the term of the phase. For purposes of
this Plan, “Base Pay” is the regular pay for employment for each employee as
annualized for a twelve (12) month period, exclusive of overtime, commissions,
bonuses, disability payments, shift differentials, incentives and other similar
payments, determined as of the Commencement Date of each phase. The minimum
authorized payroll deduction must aggregate at least $10 per month.

 

 

b)

In the event that the Participant’s compensation for any pay period is
terminated or reduced from the compensation rate for such a period as of the
Commencement Date of the phase for any reason so that the amount actually
withheld on behalf of the Participant as of the termination date of the phase is
less than the amount anticipated to be withheld over the phase year as
determined on the Commencement Date of the phase, then the extent to which the
participant may exercise his or her option shall be based on the amount actually
withheld on his or her behalf. In the event of a change in the pay period of any
Participant, such as from bi-weekly to monthly, an appropriate adjustment shall
be made to the deduction in each new pay period so as to ensure the deduction of
the proper amount authorized by the Participant.

 

 

c)

All payroll deductions made for Participants shall be credited to their accounts
under the Plan. The Participant may not make any separate cash payments into
such account.

 

 

d)

Except for his or her right to discontinue participation in the Plans as
provided in Paragraph 9, no Participant shall be entitled to increase or
decrease the amount to be deducted in a given phase after the Commencement Date.

 

8.

Options.

 

 

a)

Grant of Option.

 

 

i)

A Participant who is employed by the Company as of the Commencement Date of a
phase shall be granted an option as of such date to purchase a number of full
shares of Company common stock to be determined by dividing the total amount to
be credited to that Participant’s account under Paragraph 7 hereof by the option
price set forth in Paragraph 8(a)(ii) hereof (not to exceed 15,000 shares per
Participant), subject to the limitations of Paragraph 10 hereof.

 

 

ii)

The option price for such shares of common stock shall be the lower of:

 

 

A.

Eighty-five percent (85%) of the fair market value of such shares of common
stock on the Commencement Date of the phase; or

 

 

B.

Eighty-five percent (85%) of the fair market value of such shares of common
stock on the termination date of the phase.

 

 

iii)

The fair market value of shares of common stock of the Company shall be
determined by the Committee for each valuation date in a manner acceptable under
Section 423, Internal Revenue Code of 1986, as amended.

 

 

iv)

Anything herein to the contrary notwithstanding, no Employee shall be granted an
option hereunder:

 

 

A.

Which permits his or her rights to purchase stock under all employee stock
purchase plans of the Company, its subsidiaries or its parent, if any, to accrue
at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of the fair
market value of such stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time;

 


2


--------------------------------------------------------------------------------


 

B.

If immediately after the grant such Employee would own and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company, its
parent, if any, or of any subsidiary of the Company. For purposes of determining
stock ownership under this Paragraph, the rules of Section 425(d) of the
Internal Revenue Code of 1986, as amended, shall apply; or

 

 

C.

Which can be exercised after the expiration of 27 months from the date the
option is granted.

 

 

b)

Exercise of Option.

 

 

i)

Unless a Participant gives written notice to the Company pursuant to Paragraph 9
prior to the termination date of a phase, his or her option for the purchase of
shares will be exercised automatically as of such termination date for the
purchase of the number of full shares of Company common stock which the
accumulated payroll deductions in his or her account at that time will purchase
at the applicable option price, subject to the limitations set forth in
Paragraph 10 hereof.

 

 

ii)

As promptly as practicable after the termination date of any phase, the Company
will deliver to each Participation herein the common stock purchase upon the
exercise of his or her option, together with a cash payment equal to the
balance, if any, of his or her account which was not used for the purchase of
common stock without interest thereon.

 

9.

Withdrawal or Termination of Participation.

 

 

a)

A Participant may, at any time prior to the termination date of a phase,
withdraw all payroll deductions then credited to his or her account by giving
written notice to the Company. Promptly upon receipt of such notice of
withdrawal, all payroll deductions credited to the Participant’s account will be
paid to him or her without interest thereon and no further payroll deductions
will be made during that phase. In such event, the option granted the
Participant under that phase of the Plan shall lapse immediately. Partial
withdrawals of payroll deductions hereunder may not be made.

 

 

b)

Effective beginning July 1, 2006, in the event the Participant’s participation
is suspended under the CNS, Inc. Employees’ 401(k) Plan and Trust as a result of
receiving a hardship withdrawal, the Participant shall be immediately and
automatically suspended from the Plan, in which case the provisions of Section
9(a) shall apply. The Participant may again participate in the Plan as of the
Commencement Date of the first Phase that begins no earlier than six months
after the date of the hardship withdrawal.

 

 

c)

In the event of the death of a Participant, the person or persons specified in
Paragraph 14 may give notice to the Company within sixty (60) days of the death
of the Participant electing to purchase the number of full shares which the
accumulated payroll deductions in the account of such deceased Participant will
purchase at the option price specified in Paragraph 8(a)(ii) and have the
balance in the account distributed in cash without interest thereon. If no such
notice is received by the Company within said sixty (60) days, the accumulated
payroll deductions will be distributed in full in cash without interest thereon.

 

10.

Stock Reserved for Options.

 

 

a)

As of July 1, 1989, one hundred thousand (100,000) shares of the Company’s no
par value common stock which may be authorized by unissued or treasury shares of
the Company (or the number and kind of securities to which said one hundred
thousand (100,000) shares may be adjusted in accordance with Paragraph 12
hereof) are reserved for issuance upon the exercise of options to be granted
under the Plan. Shares subject to the unexercised portion of any lapsed or
expired option may again be subject to option under the Plan.

 

 

b)

If the total number of shares of Company common stock for which options are to
be granted for a given phase as specified in Paragraph 8 exceeds the number of
shares then remaining available under the Plan (after deductions of all shares
for which options have been exercised or are then outstanding) and if the
Committee does not elect to cancel such phase pursuant to Paragraph 4, the
Committee shall make a pro rata allocation of the shares remaining available in
as uniform and equitable a manner as it shall consider practicable. In such
event, the options to be granted and the payroll deductions to be made pursuant
to the Plan, which would otherwise be effected, may, in the discretion of the
Committee, be reduced accordingly. The Committee shall give written notice of
such reduction to each Participant affected.


3


--------------------------------------------------------------------------------


 

c)

The Participant and a joint tenant named pursuant to Paragraph 10(d) hereof
shall have no rights as a shareholder with respect to any shares subject to the
Participant’s option until the date of the issuance of a stock certificate
evidencing such shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock
certificate is actually issued, except as otherwise provided in Paragraph 12
hereof.

 

 

d)

The shares of Company common stock to be delivered to a Participant pursuant to
the exercise of an option under the Plan will be registered in the name of the
Participant or, if the Participant so directs by written notice to the Committee
prior to the termination date of that phase of the Plan, in the names of the
participant and one other person the Participant may designate as his or her
joint tenant with rights of survivorship, to the extent permitted by law.

 

11.

Accounting and Use of Funds.   Payroll deductions for each participant shall be
credited to an account established for him or her under the Plan. A Participant
may not make any separate cash payments into such account. Such account shall be
solely for bookkeeping purposes and no separate fund or trust shall be
established hereunder and the Company shall not be obligated to segregate such
funds. All funds from payroll deductions received or held by the Company under
the Plan may be used, without limitation, for any corporate purpose by the
Company.

 

12.

Adjustment Provision.

 

 

a)

Subject to any required action by the shareholders of the Company, the number of
shares covered by each outstanding option, and the price per share thereof in
each such option, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of the Company common stock resulting from a
subdivision or consolidation of shares or the payment of a share dividend (but
only on the shares) or any other increase or decrease in the number of such
shares effected without receipt of consideration by the Company. Except as
otherwise provided in this preceding sentence, the Committee, in its sole
discretion, may adjust the number or price of shares subject to the option by
reason of any other dissolution, liquidation, merger, consolidation or spin-off
of assets or stock of another corporation or the issuance of shares of any
class, or securities convertible into shares of any class of the Company.

 

 

b)

Effective beginning July 1, 2006, the Board of Directors may elect to accelerate
the termination date of any Phase effective on the date specified by the Board
of Directors in the event of (i) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of Stock would be converted into cash, securities or other
property, other than a merger of the Company in which shareholders immediately
prior to the merger have the same proportionate ownership of stock in the
surviving corporation immediately after the merger; or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company. Subject
to any required action by the shareholders, if the Company shall be involved in
any merger or consolidation, in which it is not the surviving corporation, and
if the Board of Directors does not accelerate the termination date of the Phase,
each outstanding option shall pertain to and apply to the securities or other
rights to which a holder of the number of shares subject to the option would
have been entitled.

 

 

c)

A dissolution or liquidation of the Company shall cause each outstanding option
to terminate, provided in such event that, immediately prior to such dissolution
or liquidation, each Participant shall be repaid the payroll deductions credited
to the Participant’s account without interest.

 

 

d)

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the shares within
the meaning of this Plan.

 

13.

Non-Transferability of Options.

 

 

a)

Options granted under any phase of the Plan shall not be transferable except
under the laws of descent and distribution and shall be exercisable only by the
Participant during his or her lifetime and after his or her death only by his or
her beneficiary of the representative of his or her estate as provided in
Paragraph 9(b) hereof.


4


--------------------------------------------------------------------------------


 

b)

Neither payroll deductions credited to a Participant’s account, nor any rights
with regard to the exercise of an option or to receive common stock under any
phase of the Plan may be assigned, transferred, pledged or otherwise disposed of
in any way by the Participant. Any such attempted assignment, transfer, pledge
or other disposition shall be null and void and without effect, except that the
Company may, at its option, treat such act as an election to withdraw funds in
accordance with Paragraph 9.

 

14.

Designation of Beneficiary.   A Participant may file a written designation of a
beneficiary who is to receive any cash to the Participant’s credit under any
phase of the Plan in the event of such Participant’s death prior to exercise of
his or her option pursuant to Paragraph 9(b) hereof, or to exercise his or her
option and become entitled to any stock and/or cash upon such exercise in the
event of the Participant’s death prior to exercise of the option pursuant to
Paragraph 9(b) hereof. The beneficiary designation may be changed by the
Participant at any time by written notice to the Company.

 

Upon the death of a Participant and upon receipt by the Company of proof deemed
adequate by it of the identity and existence at the Participant’s death of a
beneficiary validly designated under the Plan, the Company shall in the event of
the Participant’s death under the circumstances described in Paragraph 9(b)
hereof, allow such beneficiary to exercise the Participant’s option pursuant to
Paragraph 9(b) if such beneficiary is living on the termination date of the
phase and deliver to such beneficiary the appropriate stock and/or cash after
exercise of the option. In the event there is no validly designated beneficiary
under the Plan who is living at the time of the Participant’s death under the
circumstances described in Paragraph 9(b) or in the event the option lapses, the
Company shall deliver the cash credited to the account of the Participant
without interest to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed to the
knowledge of the Company, it may, in its discretion, deliver such cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate. The Company will not be responsible for or
be required to give effect to the disposition of any cash or stock or the
exercise of any option in accordance with any will or other testamentary
disposition made by such Participant or in accordance with the provision of any
law concerning intestacy, or otherwise. No designated beneficiary shall, prior
to the death of a Participant by whom he or she has been designated, acquire any
interest in any stock or in any option or in the cash credited to the
participant under any phase of the Plan.

 

15.

Amendment and Termination.   The Plan may be terminated at any time by the Board
of Directors provided that, except as permitted in Paragraph 12 hereof, no such
termination will take effect with respect to any options then outstanding. Also,
the Board may, from time to time, amend the Plan as it may deem proper and in
the best interests of the Company or as may be necessary to comply with Section
423 of the Internal Revenue Code of 1986, as amended, or other applicable laws
or regulations; provided, however, that no such amendment shall, without prior
approval of the shareholders of the Company (1) increase the total number of
shares for which options may be granted under the Plan (except as provided in
paragraph 12 herein), (2) permit aggregate payroll deductions in excess of ten
percent (10%) of a Participant’s compensation as of the Commencement Date of a
phase, or (3) impair any outstanding option.

 

16.

Interest.   The Plan does not provide for the payment of interest on a
Participant’s payroll deductions.

 

17.

Notices.   All notices or other communications in connection with the Plan or
any phase thereof shall be in the form specified by the Committee and shall be
deemed to have been duly given when received by the Participant or his
designated personal representative or beneficiary or by the Company or its
designated representative, as the case may be.

 

18.

Participation of Subsidiaries.   The Board of Directors may, by written
resolution, authorize the employees of any of its subsidiaries to participate
hereunder. Effective as of the date of coverage of any such subsidiary, any
references herein to the “Company” shall be interpreted as referring to such
subsidiary as well as to CNS, Inc. For purposes of this Plan, “Subsidiary” shall
include any corporation defined as a subsidiary of the Company in Section 425(f)
of the Internal Revenue Code of 1986, as amended. In the event that any
subsidiary that is covered under the Plan ceases to be a subsidiary of CNS,
Inc., the employees of such subsidiary shall be considered to have terminated
their employment for purposes of Paragraph 9 hereof as of the date such
subsidiary ceases to be such a subsidiary.


 

Adopted by Board of Directors: January 27, 1989

Ratified and approved by shareholders: April 26, 1989

Extension and amendment adopted by Board of Directors: July 15, 1999

Amendment adopted by Board of Directors  May 1, 2006


5


--------------------------------------------------------------------------------